AO 245B (Rev 02118)   Judgment ma Cnnunal Case
                      Sheet I



                                         UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsylvania
                                                         )
             UNITED ST A TES OF AMERICA                  )     JUDGMENT IN A CRIMINAL TSE
                          v.
                  MICHAEL PINKNEY
                                                        FILED
                                                         )
                                                         )
                                                               Case Number: DPAE2: 14CR00520-00
                                                        APR· 18 2019 ~              USM Number: 71653-066
                                                     KATE BARKMAN, Cler~.            Jack Gruenstein, Esq.
                                                    ey ___ Dep. Cler                Defendant's Attorney
THE DEFENDANT:
~ pleaded gmlty to count(s)         1ss, 2ss, 8ss, and 9ss

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not gmlty.

The defendant is adjudicated gmlty of these offenses:




       The defendant is sentenced as provided m pages 2 through              _ 8 _ _ of this Judgment. The sentence is unp sed pursuant to
the Sentencmg Reform Act of 1984.
D The defendant has been found not gmlty on count(s)

OCount(s)                                                 •   IS   Dare dismissed on the motion of the United States.

         It 1s ordered that the defendant must notify the Uruted States attorney for this d1stnct withm 30 days of any change fname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordere to pay restitut10n,
the defenoant must notify the court and C'ruted States attorney ofmatenal clianges m econom1c circumstances.


  C.   e·                                                                  4/16/2019
                                                                           Date of lmpos1t10n of Judgment


               -:S-°"vK_ 6v-~s ~11, f:e,-'f_ C.cVM~_{ _~~ q---:--:_/1;./_
                 f\ _ J __ \        YJ   A    \                        )   Signature of Judge
                ' ~ rvl/1,\ e,,     ,   vL Ct.,   o e,,c,,o I L\Sfo (~
                  U, j. (h,Pwb~ (                     (J-)
                                                                           Name and Title of Judge
                  ~ vviv-~ Ci\, l        5e--v Vl~ c.u:5
                      FLlA                                                 Date
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet IA
                                                                      Judgment- Page   __     of    8
DEFENDANT: MICHAEL PINKNEY
CASE NUMBER: DPAE2: 14CR00520-002


                                       ADDITIONAL COUNTS OF CONVICTION

                                                                  Offense Ended             Count
 AO 245B (Rev 02/18) Judgment m Crunmal Case
                     Sheet 2 - Impnsonment


     DEFE:"JDANT: MICHAEL PINKNEY                                                                        Judgment - Page    3   of   8
     CASE NUMBER: DPAE2: 14CR00520-002

                                                                IMPRISONMENT
                The defendant 1s hereby committed to the custody of the Federal Bureau of Prisons to be 1mpnsoned for a total
     term of:

      81 months on Count 1 of Docket No.: 14-496-4 and a term of 81 months on each of Counts 1ss, 2ss, 8ss,        d 9ss of Docket
      No.: 14-520-2, such terms to run concurrently. The defendant shall be given credit for time served while in ederal custody.



        ~       The court makes the followmg recommendat10ns to the Bureau of Pnsons:

     The defendant shall be designated to a facility with an active mental health program.




        0    The defendant 1s remanded to the custody of the Cmted States Marshal.

       D The defendant shall surrender to the United States Marshal for this distnct:
         D at                                  D a.m.       D p.m.        on
             D as notified by the United States Marshal

       D The defendant shall surrender for service of sentence at the mst1tut1on designated by the Bureau of Pnsons:
         D before 2 p.m. on
            D as notified by the Umted States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
I have executed this Judgment as follows:




            Defendant delivered on
                                                                                          to
at                                                   , with a certified copy of this Judgment.



                                                                                                    L'"NITED ST ATES MARSHAL


                                                                          By
                                                                                                 DEPUTY UNITED STATES MARSH
AO 245B (Rev 02/18)    Judgment ma Cnmmal Case
                       Sheet 3 · - Supervised Release
                                                                                                          Judgment- Page       of        8
DEFENDANT: MICHAEL PINKNEY
CASE NUMBER: DPAE2: 14CR00520-002
                                                         SUPERVISED RELEASE
Cpon release from imprisonment, you will be on supervised release for a term of:
 4 years on Count 1 of Docket No.: 14-496-4 and a term of 1 year on each of Counts 1ss, 2ss, 8ss, and 9ss f Docket No.:
 14-520-2, such terms to be served concurrently.




                                                        MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refram from any unlawful use of a controlled substance. You must submit to one drug test within 15 days frelease from
     1mpnsonment and at least two periodic drug tests thereafter, as determmed by the court.
           D The above drug testmg condition 1s suspended, based on the court's determination that you
                pose a low nsk of future substance abuse. (check ti applicable/
4.    D You must make restitution in accordance with        18 USC §§ 3663 and 3663A or any other statute authorizing a entence of
              restitution. fcheck if applicable/
5.    l:tf'   You must cooperate in the collection ofD:\/A as directed by the probation officer. (check ifapplzcableJ
6.    D You must comply with the requirements of the Sex Offender Registration and Notificat10n Act (34 U.S.C. § 2 901, et seq.) as
              directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency in the lo ation where you
              reside, work, are a student, or were convicted of a quahfymg offense. (check zf appltcableJ
7.    D You must participate m an approved program for domestic violence.         (check if applzcable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3A - Supervised Release
                                                                                               Judgment - Page                of
DEFENDANT: MICHAEL PINKNEY
CASE NUMBER: DPAE2: 14CR00520-002

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard condit10ns of supervision. These cond tions are rmposed
because they estabhsh the basic expectations for your behav10r while on supervision and identify the minimum tools ne ed by probation
officers to keep informed, report to the court about, and brmg about improvements in your conduct and condiuon.

1.    You must report to the probation office m the federal judicial district where you are authorized to reside w1thm 72 ours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or wit m a different time
      frame.
2.    After mitmlly reportmg to the probation office, you Wlll receive instruct10ns from the court or the probation officer about how and
      when you must report to the probat10n officer, and you must report to the probation officer as mstructed.
3.    You must not knowmgly leave the federal judicial district where you are authorized to reside without first getting p rm1ss10n from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must hve at a place approved by the probation officer. If you plan to change where you hve or anythmg about
      arrangements (such as the people you live with), you must noufy the probation officer at least 10 days before the c      ge. If notifying
      the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation o 1cer Wlthm 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probat10n officer to visit you at any time at your home or elsewhere, and you must permit the p obat10n officer to
      take any items proh1b1ted by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer e cuses you from
      domg so. If you do not have full-time employment you must try to find full-time employment, unless the probation fficer excuses
      you from domg so. If you plan to change where you work or anythmg about your work (such as your position or yo Job
      respons1b1ht1es ), you must notify the probation officer at least IO days before the change. If notifying the probation fficer at least I 0
      days m advance 1s not possible due to unanticipated circumstances, you must notify the probat10n officer within 72 ours of
      becommg aware of a change or expected change.
8     You must not communicate or mteract with someone you know 1s engaged m criminal activity. If you know someo
      convicted of a felony, you must not knowingly communicate or interact with that person without first gettmg the pe
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer withm 72 hour .
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., ythmg that was
      designed, or was modified for, the specific purpose of causmg bodily mJury or death to another person such as nunc akus or tasers).
11.   You must not act or make any agreement Wlth a law enforcement agency to act as a confidential human source or m ormant without
      first gettmg the permission of the court.
12.   If the probation officer determmes that you pose a risk to another person (mcluding an organization), the probation fficer may
      require you to notify the person about the nsk and you must comply Wlth that instruct10n. The probation officer ma contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the mstructions of the probation officer related to the conditions of supervis10n.




U.S. Probation Office Use Only
A L'.S. probat10n officer has instructed me on the conditions specified by the court and has provided me Wlth a written co y of this
Judgment contammg these conditions. For further mformation regardmg these conditions, see Overview of Probation and upervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signatllre                                                                                    Date
 AO 245B(Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3D  Supervised Release
                                                                                          Judgment   Page        of      8
DEFENDA~T: MICHAEL PINKNEY
CASE NUMBER: DPAE2: 14CR00520-002

                                      SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a mental health program for evaluation and/or treatment and abide by th rules of any
such program until satisfactorily discharged.

The defendant shall participate in a program at the direction of the probation officer aimed at learning a voe tion, or
improving the defendant's literacy, education level, or employment skills in order to develop or improve skill needed to
obtain and maintain gainful employment. The defendant shall remain in any recommended program until completed or until
such time as the defendant is released from attendance by the probation officer.

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or ther forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include early income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation fficer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit witho t the approval
of the probation officer. The defendant shall not encumber or liquidate interest in any assets unless he has he express
approval of the Court

The defendant shall participate and contribute in 50 hours of community service at a site approved by the U. . Probation
Office.
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 · Cnmmal Monetary Penalties
                                                                                                       Judgment   Page   _   J    of          8.
DEFENDANT: MICHAEL PINKNEY
CASE NUMBER: DPAE2: 14CR00520-002
                                             CRIMI~AL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                 JVTA Assessment*                  Fine                      Restitution
TOTALS            $ 400.00                    $ 0.00                             $ 0 00                    $ 0 00



 D   The determination of restitution 1s deferred until                 . An Amended Judgment m a Criminal Case (AO              45C)   will be entered
     after such determination.

 D   The defendant must make restitution (mcludmg community restitution) to the following payees m the amount hsted elow.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless s
     the pnont}' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal
     before the L'mted States 1s paid.




 TOTALS                             s                         0.00           $                        0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in 1 before the
       fifteenth day after the date of the Judgment, pursuant to 18 U S.C. § 3612(f). All of the payment options on Sheet 6 ay be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determmed that the defendant does not have the abihty to pay mterest and 1t is ordered that:

       D   the mterest requirement 1s waived for the          D fine     D rest1tut10n.
       D   the mterest requirement for the        D    fine    •     rest1tut10n 1s modified as follows:

 * Justice for V1ct1ms ofTrafficking Act of 2015, Pub. L. No. l 14-22.
 ** Fmdmgs for the total amount oflosses are reqmred under Chapters I 09A, I I 0, 11 OA, and 113A of Title 18 for offenses ommitted on or
 after September 13, 1994, but before Apnl 23, f996.
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 6  Schedule of Payments

                                                                                                           Judgment    Page            of           8
DEFENDANT: MICHAEL PINKNEY
CASE NUMBER: DPAE2: 14CR00520-002

                                                      SCHEDULE OF PAYMENTS

Havmg assessed the defendant's ab1hty to pay, payment of the total crunmal monetary penalties is due as follows:

A     ~   Lump sum payment of$          400.00                due unmedmtely, balance due


          •       not later than -       - -            - -       , or
                                                                             liZ!
           lill   m accordance with    •    C,
                                                  •    D,
                                                              •    E,or             F below; or

B     •   Payment to begin nnmedtately (may be combmed with                oc,           OD.or      0 F below); or

C     O    Payment m equal                         (e g. weekly. monthly. quarterly) mstallments of $             _               ov r a penod of
                          (e.g, months or years), to commence                       (e g. 30 or 60 days) after the date of this jud ent; or

D     O    Payment in equal                        (e g, weekly. monthly. quarterly) mstallments of $                     _    ov r a penod of
                     _    (e.g. months or years), to commence                       (e g. 30 or 60 days) after release from impris nment to a
           term of supervision; or

E     •    Payment dunng the term of supervised release will commence within         _     _ (e g .. 30 or 60 days) after elease from
           impnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at at time; or

F     ~    Special mstruct1ons regardmg the payment of criminal monetary penalties

            It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial Respon ib1lity Program
            and provide a minimum payment of $25.00 per quarter towards the special assessment. In the eve t
            the special assessment is not paid prior to the commencement of supervision, the defendant shall s tisfy the
            amount due in monthly installments of not less than $25.00, to commence 180 days after release fr m
            confinement.
Vnless the court has expressly ordered otherwise, 1fth1s judgment imposes impnsonment, payment of criminal monetary pen Ities is due dunng
the penod of imprisonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau f Pnsons' Inmate
Fmancml Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnmmal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant ~ames and Case Numbers (includtngdefendant number}, Total Amount, Jomt and Sever l Amount,
      and corresponding payee, 1f appropriate.




0     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

!ti   The defendant shall forfeit the defendant's interest in the following property to the United States:
       The sum of $380,000.00 in United States Currency (Forfeiture Money Judgment).


Payments shall be applied m the followmg order: (1) assessment, (2) rest1tut10n principal, (3) restitution mterest, (4) fine p ·ncipal, (5) fine
mterest, (6) community restitut10n, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and co rt costs.
